Citation Nr: 1121025	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Appellant served on a period of initial active duty for training from January 2000 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2010, the Board remanded this claim to satisfy a hearing request.  In June 2010, the Appellant testified at a travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Appellant entered a period of active duty for training with bilateral pes planus.

2.  The pre-existing bilateral pes planus underwent no permanent worsening during the period of active duty for training.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In an April 2008 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Appellant and the types of evidence that will be obtained by VA.  The VCAA letter also advised the Appellant how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Appellant in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service private treatment records, and hearing testimony.  Also, the Appellant was afforded a VA examination in July 2008.  The information provided in the examination report is sufficient to make a decision on the claim.  Therefore, the Board finds that the July 2008 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In any event, the Appellant has not challenged the adequacy of the examination.   

As discussed above, the Appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Appellant was an active participant in the claims process, identifying relevant records and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Evidence

In statements dated in 2008 and 2009, including statements contained in the notice of disagreement and substantive appeal, the Appellant contended that he was entitled to service connection for bilateral pes planus because he did not know he had the disorder when he entered service, and the disorder worsened in service when he injured his "knee and feet" during basic training.  At the June 2010 Board hearing, in response to the question of whether the Appellant noticed any foot problems when he entered service, he answered, "Well not-no, not really, because [he] just, you know, [he] was working all day."  He indicated that his recruiter was present when he went through the entrance physical to make sure he got through the physical, and he guessed that the physicians present "didn't see . . . too much of . . . [an] issue."  The Appellant further testified that he gradually became symptomatic ("tired feet") during service until one day during physical training, his legs gave out on him and he hit his knee.  When his feet were examined in connection with this incident, the service examiner commented that he did not know why the Appellant was allowed in service given the condition of his feet.  In response to a question regarding the condition of the Appellant's feet after service, he answered that he "probably went to the doctors slowly because [he] was just like, . . . some days [he] couldn't walk."  He tried to wear orthotics but they hurt him [he no longer wore them].  He was advised that he might have to undergo surgery but he could not do that because he could not afford to be out of work.  He had seen no other physician post service other than Dr. H.S. and a VA examiner.  Lastly, the Appellant stressed that if he was not physically fit to serve in the military then he should have been advised at his entrance examination rather than several months later. 

Service treatment records show that on enlistment examination in October 1999, asymptomatic moderate pes planus was identified.  The DD Form 214 shows the Appellant began his period of active duty for training in January 2000.  Thereafter, service treatment records dated in March 2000 showed the Appellant was seen for bilateral knee, ankle, and foot pain.  A physical examination revealed bilateral pes planus.  The Appellant had weakness secondary to pain in the lower extremities, and his gait was slow and steady.  Assessments of bilateral patellofemoral pain syndrome and bilateral Achilles tendonitis were noted.  It was also noted that the Appellant's pes planus pre-existed service.  The Appellant was assigned a permanent physical profile of "3" for pes planus.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  He was prohibited from jumping, running, and marching.  The March 2000 Entrance Physical Standards Board Proceedings report noted that the Appellant was in his sixth week of initial enlistment training and was complaining of bilateral foot pain when he stood, marched, and ran.  The physical examination revealed positive loss of arch with medial border eversion, and positive tenderness of the plantar fascia.  A diagnosis of pes planus was noted.  The service Board concluded that the Appellant did not meet medical fitness standards for enlistment and that his pes planus pre-existed service and was not aggravated by service.  It was recommended that the Appellant be separated from military service.  He was separated from his period of active duty for training in April 2000.  

Post-service, records from Dr. H.S. show an elapse of four years before the Appellant seeks medical attention for his feet.  In November 2004, the Appellant presented with complaints of difficulty with his flat feet and standing.  The Appellant reported that the disorder had existed for three years and the problem was progressive in nature.  Dr. H.S. noted impressions of bilateral equines, bilateral pain in limbs, and bilateral pes planus.  In February 2005, the Appellant was provided with prescription orthotics.  No further treatment was provided.  In July 2008, the Appellant underwent a VA examination in connection with his claim.  The VA examiner reviewed the claims file and provided a diagnosis of bilateral moderate pes planus.  The examiner noted that the Appellant's major factor was constant pain and the pain and fatigue of the feet increased with activity.  

Analysis

The above evidence shows that moderate bilateral pes planus was identified at the time of the Appellant's entrance examination for a period of active duty for training.  Thus, the Appellant entered service with a pre-existing bilateral foot disorder.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by "active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  "Active military, naval, and air service" includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. 101(24) (West 2002); 38 C.F.R. § 3.6 (2010).  

The Appellant's claim is based on a period of active duty for training.  As such, the presumption of aggravation under 38 U.S.C.A. 1153 (West 2002) does not apply. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).   Rather, an active duty for training claimant must establish that there is a causal relationship between the worsening of the claimant's pre-existing condition and his active duty for training.  Donnellan, 24 Vet. App. at 173.  The causal relationship is shown when the claimant establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Id. at 173-74.  Thus, "aggravated in the line of duty" means that the claimant must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id.  at 174.  The claimant has the burden of showing both aggravation elements.  Id.  The "benefit of the doubt" standard is applied in determining whether the claimant has met his burden.  Id. at 175.  

The Board finds that the Appellant has not met his burden.  The Appellant's pre-existing bilateral pes planus was not permanently worsened during service.  The service treatment records clearly show that he was symptomatic in service.  The in-service clinical finding of no aggravation and the post-service medical evidence, however, show that the symptoms in service were reflective of a flare-up as the underlying condition did not worsen.  The VA examiner noted that the Appellant's major factor was constant pain and the pain and fatigue of the feet increased with activity.  This is consistent with the Appellant's complaints in service.  The Appellant was described as asymptomatic at the time of his enlistment examination but he became symptomatic with physical activity in basic training.  He continues to be symptomatic with activity unrelated to service.  He entered service with moderate pes planus and continues to be diagnosed with moderate pes planus.  Thus, no permanent worsening of the underlying disorder during service is shown notwithstanding the in-service symptoms.  

The Board is cognizant of testimony from the Appellant that he was not aware that he had pes planus prior to service and the statement he made to the VA examiner that the pain in his feet started in service, which suggests evidence of worsening of the disability in service.  The Appellant is competent to attest to factual matters of which he has first-hand knowledge and competent to describe readily observable features or symptoms of illness such as painful feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His report on the onset of his symptoms is also deemed credible in the absence of evidence to the contrary.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Pain, however, is a symptom of his bilateral foot disorder, and however sincere in his belief that his overall foot disorder worsened in service, he is not competent to make that determination because it involves a medically complex question.  The medical evidence of record shows no permanent worsening, much less worsening beyond the natural progress, of the underlying disorder during the Appellant's service.  As the Appellant has not demonstrated that he experienced a permanent increase in his pre-existing bilateral foot disability during his period of active duty for training,  
service connection for bilateral pes planus is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the Appellant's claim so that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral pes planus is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


